961 A.2d 703 (2008)
197 N.J. 34
In the Matter of Thomas Delaney ALLEN, Jr., an Attorney at Law.
D-192 September Term 2007.
Supreme Court of New Jersey.
December 11, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-114, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that THOMAS DELANEY ALLEN, JR., formerly of TRENTON, who was admitted to the bar of this State with conditions on June 29, 2004, should be suspended from the practice of law for a period of six months for violating RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), RPC 5.5(a) (practicing law while ineligible), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should provide proof of his sobriety and fitness to practice law, and that he should comply with the conditions imposed by the Court in its Order of conditional admission filed June 29, 2004, including that he refrain from the use of all intoxicating substances, attend regular and frequent meetings of Alcoholics Anonymous, refrain from solo *704 practice, and certify to the Court that he is in compliance with the Court's Order;
And THOMAS DELANEY ALLEN, JR., having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined and why his license to practice law should not be revoked;
And the Court having determined that substantial discipline is required because of respondent's repeated lapses of sobriety and submission of certifications falsely attesting to compliance with the terms of his conditional admission, thereby jeopardizing respondent's license to practice law and risking revocation of the license;
And good cause appearing;
It is ORDERED that THOMAS DELANEY ALLEN, JR., is suspended from the practice of law for an indefinite period of time and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his sobriety and fitness to practice law as attested to by a mental health professional and a substance abuse counselor approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall comply with the conditions imposed by Order of the Court on June 29, 2004, until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.